DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received September 6, 2022.  Claims 21-25 and 27-39 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “an exon[s]” in line five, which contains the letter “s” within single brackets. However, 37 CFR 1.121 states “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” In the current case, the use of single brackets is grammatically incorrect in terms of “an exons” which does not have singular-plural agreement. Alternatively, it is a failed attempt to delete the letter “s”. Applicant is advised to replace “an exon[s]” with “an exon”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “contacting cells of interest that express a Cas9 nuclease”. The claim later refers to “cells of interest” in lines 6 and 15. Claims 23, 24, and 28-31 further refer to “cells of interest”. Rather than broadly referring any “cell”, the claims are limited the subset of cells that are “of interest”. The specification does not define what it means for cells to be “of interest”. This is interpreted as a subjective term because whether any given cell is “of interest” or not will depend upon the subjective opinion of a particular individual purported to be practicing the invention. The specification does not provide any standard for measuring whether a given cell is “of interest” or not. Accordingly, the recitation of “cells of interest” is considered to be an ambiguous means for limiting the type of cells required for the method.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 27, 30, 33-35, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014). The rejection of claim 33 is evidenced by McWhirter (McWhirter et al. (1993) Molecular and Cellular Biology, 13(12):7587-7595).
Wang teaches using CRISPR-Cas9 in a loss-of-function genetic screening approach suitable for negative selection that uses a genome-scale lentiviral single-guide RNA (sgRNA) library (abstract). Regarding step (a), Wang teaches contacting a population of Cas9-expressing cells of interest to Wang with a library comprising different nucleic acids encoding sgRNAs that target exons encoding functional domains of a candidate protein, wherein the first region encodes a functional domain of the candidate protein (see page 81, column 2, paragraph 2, and Fig. 1F), thereby producing cells, each of which expresses a Cas9 nuclease and a sgRNA. Wang teaches wherein a small library that contains sgRNAs targeting BCR and ABL1 genes was used (see page 82, column 2, paragraph 3), which comprised 451 different sgRNA members (i.e. 100 to 10,000) (see Table S3).
Regarding the recitation that the sgRNAs “consist essentially of” sgRNAs that target exons encoding functional domains of candidate proteins, MPEP 2111.03 teaches “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention” and further that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”. In the instant case, the specification and claims do not contain a clear indication of what the “basic and novel characteristics” are nor does the current record reflect what additional components would “materially change the characteristics of Applicant’s invention”. For example, the record does not reflect that the presence of an sgRNA that did not target an exon encoding a functional domain of a candidate protein would be deleterious to the method for screening by negative selection using sgRNAs that do. Accordingly, this language is interpreted as “comprising” which is addressed above.
Regarding the recitation of “functional domains of candidate proteins”, the specification teaches “A ‘functional domain of a candidate protein’ refers to a conserved part of a given protein sequence and (e.g., tertiary) structure that can function and exist independently of the rest of the protein chain” (page 13, lines 19-21). However, the specification does not provide guidance regarding the degree of conservation that is required for a given protein sequence, what other species are required or permitted for comparison when evaluating such protein sequence conservation, what “function” is required, the required sizes of a “functional domain”, or the required sizes of “the rest of the protein chain” for one of ordinary skill in the art to evaluate whether the sgRNA of Wang meets the criteria of a “functional domain of a candidate protein” in light of the specification. Given the lack of any special definition for the phrase, if a sgRNA targets a gene sequence that codes for a portion of a protein, and this results in a mutation and loss of function for the protein, then the portion corresponds to a functional domain of the protein. Wang explains that the method is a “loss-of-function genetic screening approach” (abstract) and further that the “the vast majority of the lesions, occurring in a protein-coding region, would be predicted to give rise to a nonfunctional protein product, indicating that CRISPR-Cas9 is an efficient means of generating loss-of-function alleles” (page 81, column 1, paragraph 1), thereby indicating that the targeted domains were “functional” domains. In the case of the BCR/ABL1 sgRNA library, Wang teaches that the survival of KMB7 cells depends on the fusion protein produced by the BCR-ABL translocation and observing depletion of sgRNAs targeting exons of BCR and ABL1 that encode the fusion protein (page 82, column 2, paragraph 3) indicating that the sgRNAs targeted exons encoding functional domains.
Regarding step (b), the specification does not provide guidance regarding what “conditions that result in expression of mutated exons” particularly requires. Nevertheless, Wang teaches culturing the cells under conditions that are described in the Supplementary Material (see pages 2, 4, and 5). Wang teaches primarily observing depleted sgRNAs (see Figure 3A) and further that such cells “give rise to a nonfunctional protein product” (page 81, column 1, paragraph 1) suggesting that Wang teaches that the conditions were sufficient to result in CRISPR-induced mutagenesis, thereby producing cultured cells that express mutated exons.
Regarding step (c), Wang teaches “In all screens, 90 million target cells were transduced with viral sub-pools and selected with blasticidin 24 hours after infection for 3 days” and further that “In negative selection screens, 10 million cells were harvested for genomic DNA extraction 24 hours after infection” (see Supplementary Materials on page 5, paragraph 2). Wang further teaches that “In the negative selection screen, the log2 fold change in abundance of each sgRNA between the initial and final populations (i.e. over time) (see Figure 3A and Supplementary materials on page 5, last paragraph). Accordingly, since the 24 hour culture in the presence of the blasticidin is designed to select for those cells successfully “transduced”, as described by Wang, and expressing blasticidin resistance gene, any cells that survived to the final population in the negative selection screen were necessarily “sgRNA-positive cells” based on the preponderance of the evidence. Accordingly, the specific reference to 10 million cells that were harvested refers to a number of sgRNA-positive cells assessed over time that comprise a sgRNA encoded by a nucleic acid of the library.
Regarding the recitation “wherein a depletion over time of the number of the cells that comprise a sgRNA encoded by a nucleic acid of the library, referred to as sgRNA-positive cells, indicates that such protein is essential for viability of the cells of interest”, it is noted that the specification states “A ‘candidate protein’ refers to any protein of interest that may function in cell maintenance (e.g., cell viability). For example, a candidate protein may function in cell cycle progression, replication, differentiation or apoptosis” (page 13, lines 5-7) and further that “A functional domain of a candidate protein, also referred to as a "functional protein domain," is considered "essential" for cell viability if a deleterious mutation in that domain e.g., in both genes/alleles encoding the protein containing that domain-causes death of the cell over time (e.g., 1 to 10 days, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 days, or more)” (page 13, lines 27-30). In the instant case, Wang teaches that each of the sgRNAs is regulated by the same U6 promoter structure (see page 2 of Materials and Methods), and further that the method screens “for genes whose loss conferred a selective disadvantage on cells” (page 82, column 2, paragraph 2) indicating that differential expression of an sgRNA is indicative of the number of sgRNA-positive cells. Wang teaches “the median sgRNA fold-change in abundance was used as a measure of gene essentiality” (page 82, column 3, paragraph 1) and therefore sufficiently teaches that a depletion overtime of the number of sgRNA positive cells indicates that the candidate protein is essential for viability. In addition, Wang teaches specifically observing a depletion of sgRNAs targeting the exons of BCR and ABL1 that encode the fusion protein (see page 82, column 2, paragraph 3). Wang further teaches that “the survival of KBM7 cells depends on the fusion protein produced by the BCR-ABL translocation” (see page 82, column 2, paragraph 3). Accordingly, Wang sufficiently teaches that the depletion over time of sgRNA positive cells that targeted the exons encoding the BCR-ABL fusion protein that resulted in depletion of sgRNA positive cells from the final population illustrated that the BCR-ABL fusion protein was essential to the survival of the KBM7 cells as Wang discussed.

Regarding claim 22, Wang explains that for many genes that were targeted by sgRNAs resulted in a depletion by at least 10-fold (see log2 fold change < -3 in Fig. 3B, 3E).

Regarding claim 23 and 24, Wang teaches the Cas9-expressing cells are KBM7 chronic myelogenous leukemia (CML) cancer cells (page 80, column 3, last paragraph), which are cancerous cells of the immune system.

Regarding claim 25, the specification does not provide guidance regarding the required characteristics of candidate proteins that are “cancer drug targets”. Nevertheless, Wang explains that the survival of the cancer cell line KBM7 cells requires BCR-ABL fusion proteins, which was successfully targeted and such cells being depleted in the final population, as discussed above, thus indicating that BCR-ABL protein is a “cancer drug target”.

Regarding claim 27, Wang describes the cells were cultured for 12 days (i.e. 1 day to 14 days) (Supplementary Materials, page 5, paragraph 2).

Regarding claim 30, Wang teaches that the library is introduced into the cells through contacting the cells with a lentivirus vector thereby introducing the library into the cells through lentiviral transduction (abstract and Supplementary Materials, page 4, paragraph 2).

Regarding claim 33, Wang does not explicitly describe the function of Bcr, Abl1, or the Bcr-Abl fusion protein. However, McWhirter teaches that the Bcr gene comprises GTPase functions (i.e. phosphatase) (page 7587, column 2, last paragraph) and that the ABl and Bcr-Abl fusion protein possesses tyrosine kinase activity (i.e. kinase) (abstract).

Regarding claim 34, it is noted that the methodology in which a population of cells of interest that express a Cas9 nuclease is contacted with a library comprising sgRNAs as required by claim 1 is not patentably distinct from Wang’s method as discussed above as applied to claim 21. It is noted that claim 34 is not directed to the use of any particular Cas9 nuclease variant or any particular sgRNA or targeting any particular target. Accordingly, the recitation “wherein the mutated exons have in-frame or frameshift/nonsense mutations” merely refers to a natural result of using Cas9 and sgRNA to achieve targeted mutagenesis. Nevertheless, although Wang does not explicitly describe the nature of the mutations within the Bcr and Abl genes, Wang surveyed the nature of mutations introduced by CRISPR-Cas9, which includes 3 nt insertions or deletions (i.e. in-frame mutations) as well as insertions or deletions of 1 nt, 2 nt, or >3 nt (i.e. frame-shift mutations) (see Figure 1D). Accordingly, based on the preponderance of the evidence, it is inherent that the mutations that were introduced into the Bcr and Abl1 genes included such in-frame or frame-shift mutations.

Regarding claim 35, the embodiment in which the library comprises 451 different nucleic acids encoding sgRNAs that target exons encoding functional domains of candidate proteins is discussed above as applied to claim 21.

Regarding claim 37, Wang teaches that the library is a CRISPR library (abstract).

Regarding claim 38, Wang’s small library of sgRNAs that target Bcr-Abl consists of 451 sgRNAs, as discussed above. The claimed recitation that the sgRNAs “consist essentially of” sgRNAs that are each complementary to an exon encoding a functional domain of a candidate protein is interpreted as “comprising” for the reasons discussed above as applied to claim 21.
Response to Arguments
Applicant traverses the rejections of the claims under 35 USC 102 as set forth above. Applicant’s remarks describe an analysis to determine the percent of the nucleotide sequences of the 451 sgRNAs from Wang that are complementary to an exon encoding a functional protein domain of the Bcr-Abl gene fusion (see remarks on pages 6-8). This analysis concludes that 35% of the 451 sgRNAs of Wang target an exon encoding a functional domain of the Bcr-Abl gene fusion (see remarks on page 8), which means that 157 sgRNAs of the small library of Wang target a functional domain of this candidate gene. Applicant concludes that this means that “the sgRNA libraries of Wang and the claimed invention are different” (see remarks on page 9).
This argument has been fully considered but is not persuasive because Applicant’s analysis recognizes that the small library of Wang does comprise 157 (i.e. 100-10,000) different nucleic acids that encode sgRNAs that are complementary to an exon encoding a functional domain of a candidate protein, as required by claim 21. Accordingly, Applicant’s analysis is not effective to conclude that the sgRNA library of Wang is “different” from the claimed invention. To the extent that Applicant’s analysis suggests that the library of Wang also contains sgRNAs that do not encode a “functional domain”, such a library is encompassed by the claim in view of the interpretation of the “consist essentially of” transitional phrase as discussed in the rejection. Applicant’s response does not specifically address why a library that contained a sgRNA that is not complementary to an exon that encodes a protein domain would “materially affect the basic and novel characteristics of the claimed invention”. Applicant’s remarks do not address the analysis provided in the Office Action mailed March 4, 2022 on pages 9 and 10. Accordingly, because Applicant’s response does not first establish that Wang’s library is excluded from the claimed invention in light of the specification, Applicant does not have sufficient basis to conclude that the sgRNAs library of Wang is “different” from the claimed invention. Alternatively, if Applicant wishes for the claimed invention to exclude sgRNA libraries that contain a sgRNA that is complementary to a sequence that does not encode a protein domain, Applicant is advised to amend the claims from “consist essentially of” to “consist of sgRNAs that are each complementary to an exon encoding a functional domain of a candidate protein”. 

Applicant further argues that there are “significant differences” between the library in the claimed methods and the libraries of Wang as evidenced post-filing references (see remarks on pages 10-11). Applicant argues that these references have value because they are evidence of “how well-received the subject method was in the field after its publication in 2015” (see remarks on page 9) because it was “noted in subsequent publications” (see remarks on page 11). 
First, the mere showing of post-filing references cannot be sufficient to overcome the rejection under 35 USC 102 because 37 C.F.R. 1.132 states “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.” In addition, MPEP 716.02(g) further states “The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute.” In the current case, the post-filing references have not been submitted in declaration form and so they cannot be sufficient to overcome the rejection.
Second, the post-filing references referred to by Applicant do not appear to have any probative value as it relates to the scope of the current claims in terms of the appropriate interpretation “consist essentially of” in light of the specification. Accordingly, these publications are not evidence that suggests that Wang’s sgRNA library is not encompassed by claim 21.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 30, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Peterson (Peterson et al. (2013) BMC Genomics, 14(Suppl 3):S5, pages 1-16).
The teachings of Wang are discussed above.
Regarding claim 21, and the recitation of “assessing over time…the number of sgRNA-positive cells”, it is noted that a preferred embodiment of this claim limitation is wherein cells express a reporter protein that indicates the presence of a sgRNA-positive cell (see specification on page 15, lines 1-10).
To the extent that Wang does not describe the detection of a reporter protein that indicates the presence of sgRNA-positive cells, McJunkin similarly teaches conducting functional genomic screens to determine whether a candidate protein is essential for viability of cells of interest (abstract). McJunkin explains how loss-of-function experiments reveal the biological function of a gene of interest through the phenotype that results from its deficiency (page 7113, column 1, paragraph 1). McJunkin teaches that such identification of essential genes is useful for testing the efficacy and side effects of inhibiting novel therapeutic targets (page 7117, column 2, last paragraph). Regarding step (a), McJunkin teaches introducing into different populations of cells nucleic acids encoding different shRNAs targeting different positions within the same target gene (see Fig. 1B). However, McJunkin teaches wherein the targeting vector encodes the shRNA within the 3' UTR of a GFP transcript such that the target cells express GFP or RFP fluorescence that reports the level of induction of the shRNA transcript (page 7114, column 1, paragraph 2). McJunkin teaches using the detection of the fluorescence as a reporter of shRNA expression (see page 7114, column 1, paragraph 2 and page 7116, column 1, paragraph 2). Regarding step (b), McJunkin teaches culturing the cells under conditions that result in disruption of the target gene expression, thereby producing first and second populations of cultured cells (page 7118, column 1, paragraph 3). Regarding step (c), McJunkin teaches determining a number of shRNA-positive cells over time in the population of cells by comparing with negative control shRNAs (see Fig 1). McJunkin illustrates that whether a gene is essential for cell proliferation can be revealed by quantifying the relative depletion of the cells expressing the shRNA (see Figure 1).

Regarding claim 21, and the recitation of “a functional domain of a candidate protein”, wherein the specification teaches “A ‘functional domain of a candidate protein’ refers to a conserved part of a given protein sequence and (e.g., tertiary) structure that can function and exist independently of the rest of the protein chain” (page 13, lines 19-21), the regions of the targeted genes of Wang constituted a “functional domain of a candidate protein” based on the preponderance of the evidence including the limited amount of guidance provided by the specification.
Nevertheless, to the extent that Wang does not teach describe the conservation of the targeted regions or a particular identification of such domains, Peterson describes that mutations in protein domains were very likely to give rise to disease or other phenotypic changes. For example, Peterson teaches “the specific location of a particular mutation within the protein could be crucial to understanding the mutation’s functional effect” (page 2, column 1, paragraph 2), which indicates that location within a protein was a recognized variable in determining the mutation’s functional effect. Peterson also teaches that “Previous studies of functional patterns of known human disease mutations have shown a significant tendency to cluster at protein domain positions, namely position-based domain hotspots of disease mutations” (abstract), thereby specifically identifying protein domains as mutation hotspots for disease-causing mutations. Peterson further teaches that phenotypic changes in yeast also cluster at specific positions on protein domains (abstract). Peterson further illustrates how phenotypic differences between proteins within yeast and humans is due to presence of mutations within protein domains rather than mutations outside of protein domains (see Figure 1). Peterson teaches that existing human protein databases and available protein domain sets totaling 23,632 protein domains enabled the identification of protein domains (page 3, column 1, paragraph 3).
It would have been obvious to one of ordinary skill in the art to have expressed a reporter protein in the cells from the nucleic acid encoding the sgRNA for the advantage of conveniently detecting the expression of sgRNA in the cells in the same way that McJunkin teaches using reporter protein expression to monitor shRNA-positive cells. This would have been useful for evaluating and optimizing the infection efficiency through direct visualization of the sgRNA-positive cells. This would have further been useful for confirming that the selected sgRNA-positive cells were in fact sgRNA-positive or it would have provided an alternate mechanism by which the sgRNA-positive cells could have been selected instead of with blasticidin selection.
It further would have been obvious to have specifically targeted those domains of the Bcr and Abl1 genes that encoded conserved amino acid sequence in the functional protein domains of the Bcr-Abl1 fusion proteins for the advantage of increasing the likelihood that such mutations in the targeted gene would yield to a loss-of-function of the targeted protein. Given that protein domains were already recognized as hotspots for mutations causing human disease or phenotypic changes in yeast and humans as described by Peterson, one of ordinary skill in the art would have been motivated to have specifically targeted such protein domains using CRISPR-Cas9. Given this known criticality of protein domains as described by Peterson, one of ordinary skill in the art would have reasonably expected that designing the sgRNAs to target to protein domains would have increased the likelihood that such mutations located in protein domains would yield a functional impact. One of ordinary skill in the art further has a substantial amount of guidance regarding the identification or protein domain structures as described by Peterson, such that one would have had a reasonable expectation of success in identifying the critical protein domain resides most likely to disrupt the function of the targeted protein. Accordingly, it would have been predictable that the introduction of mutations by CRISPR-Cas9 into the recognized protein domains of the targeted Bcr-Abl protein would have been useful for the disruption of the function of the Bcr-Abl protein.

Regarding claims 23-25, 27, 30, 33-35, 37, and 38, these claims are addressed for the same reasons as discussed above.

Regarding claim 22, to the extent that claim 21 requires a depletion in sgRNA positive cells over time, it is noted that claim 22 fails to identify the gene that, upon targeting by sgRNA, results in a depletion over time of sgRNA positive cells by at least 10 fold. Nevertheless, Wang illustrates that many of the sgRNAs that targeted the Bcr-Abl fusion gene exhibited relatively strong decreases in fold change (see Fig. 3A). However, Wang does not explicitly state what the level of fold change for these strongly depleted sgRNAs. However, Wang explains that for many other genes that were targeted by other sgRNAs of other libraries did result in a depletion by at least 10-fold (see log2 fold change < -3 in Fig. 3B, 3E). In addition, Wang provides additional guidance for optimizing the efficacy of targeted mutagenesis using Cas9 (page 83, column 3, paragraph 2). Accordingly, it would have been obvious to one of ordinary skill in the art that targeted mutagenesis using Cas9 in a loss-of-function screen could result in a depletion by at least 10-fold over time for sgRNAs because this observation would have merely amounted to a simple substitution of known sgRNAs for another to for the common purpose of achieving targeted mutagenesis in a loss-of-function screen. Each of the different sgRNAs were perform the common function of targeting the Cas9 nuclease to the targeted gene sequence. Wang observed that some sgRNAs yielded lesser fold changes whereas some sgRNAs yielded fold-changes of at least 10-fold decreased. Furthermore, given the guidance from Wang for optimizing the sgRNA design to increase efficacy of targeted mutagenesis using Cas9, one would have had a reasonable expectation of success in achieving a 10-fold depletion of an sgRNA.

Regarding claims 36 and 39, Wang does not explicitly teach wherein the library “comprises” (see claim 36) or “consists of” (see claim 39) 1,000 to 10,000 different nucleic acids encoding sgRNAs that consist essentially of sgRNAs that target exons encoding functional domains of candidate proteins. However, the teachings of Wang regarding the library of 451 different sgRNAs to target the Bcr and Abl1 genes is discussed above as applied to claim 21. In addition, Wang further teaches larger libraries of sgRNAs comprising 73,000 sgRNAs targeting 7114 genes (abstract and page 81, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have tried to make a sgRNA library comprising or consisting of 1,000 to 10,000 different nucleic acids encoding sgRNAs that target exons encoding functional domains of candidate proteins. Wang’s disclosure of a library encoding 451 different sgRNAs and further a library encoding 73,000 different sgRNAs flank the claimed range of 1,000 to 10,000. In addition, Wang’s disclosure regarding the targeting of just two genes Bcr and Abl1 or 7114 genes clearly suggest that it was well within the level of ordinary skill in the art to choose how simple or complex the sgRNA library should be. sgRNA libraries that encode more sgRNAs are advantageously able to provide more information regarding the loss-of-function of a greater number of genes whereas sgRNA libraries that encode fewer sgRNAs are simpler, less expensive, and more focused. Accordingly, one of ordinary skill in the art could have made a sgRNA library encoding 1,000 to 10,000 different sgRNAs as so desired and it would have been predictable that a library comprising encoding that many different sgRNAs would have been useful for achieving the loss-of-function screens as described by Wang. The recitation “consist essentially of” as it relates to sgRNAs that are complementary to an exon that encode a protein domain is interpreted as “comprising” as discussed above for claim 21.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Peterson (Peterson et al. (2013) BMC Genomics, 14(Suppl 3):S5, pages 1-16), as applied to claim 21 above, and further in view of Shalem (Shalem et al. (2014) Science, 343:84-87 and Supplementary Materials).
The teachings of Wang, McJunkin, and Peterson are discussed above.
Regarding claim 28, Wang teaches that the cells were transduced at “low multiplicity of infection (MOI)” but does not explicitly teach whether the MOI was as required by claim 28. Regarding claim 29, Wang does not explicitly teach the MOI of 0.5, specifically.
However, Shalem similarly describes a method for genome-scale CRISPR-Cas9 targeted mutagenesis screening (abstract). Shalem similarly teaches using lentiviral delivery of a Cas9 sgRNA library (abstract). Regarding the multiplicity of infection (MOI), Shalem teaches an MOI = 0.3 (page 85, column 3, paragraph 2). In addition, Shalem teaches finding optimal virus volumes for achieving a MOI of 0.3-0.5 and further that a virus volume yielding a MOI closest to 0.4 was chosen for large-scale screening (see page 10 of Supplementary Materials).
It would have been obvious to one of ordinary skill in the art to have contacted the population of cells of interest with the library at a MOI of 0.3, 0.4, or 0.5 because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Such MOIs were known to be in the range of desirable MOIs in view of Shalem. In addition, Shalem is evidence that the prior art viewed the MOI as a variable to be optimized. It would have been predictable that as the MOI decreases, that this would increase the likelihood of delivering only a single sgRNA to a given cell whereas when the MOI increases, this increases the percentage of cells being transduced with an sgRNA. Accordingly, one of ordinary skill in the art could have contacted the population of cells with a library at a MOI of 0.3, 0.4, or 0.5 and it would have been entirely predictable that such MOIs would have been useful for transducing the target cells. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Peterson (Peterson et al. (2013) BMC Genomics, 14(Suppl 3):S5, pages 1-16), as applied to claim 21 above, and further in view of Doudna (US 2014/0068797).
The teachings of Wang, McJunkin, and Peterson are discussed above.
Regarding claim 31, Wang does not explicitly teach wherein the library is introduced into the cells through transformation, transfection, or electroporation.
However, Doudna describes similar methods of delivering and expressing Cas9 and guide RNAs within target host cells ([0026]). Doudna teaches that methods of introducing nucleic acids such as expression constructs into a host cell are known in the art and include viral infection, transformation, transfection, and electroporation ([0225]).
It would have been obvious to one of ordinary skill in the art to have delivered a expression vector encoding the sgRNA by transformation, transfection, or electroporation because it would have merely amounted to a simple substitution of one known means for delivering and expressing an guide RNA for another to yield predictable results. Given the functional equivalents of viral infection, transformation, transfection, and electroporation as recognized means for delivering such expression constructs to target cells, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that such methods would have been useful for the introduction and expression of the sgRNAs in the cell.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Peterson (Peterson et al. (2013) BMC Genomics, 14(Suppl 3):S5, pages 1-16), as applied to claim 21 above, and further in view of Zhou (Zhou et al. (2014) Nature, 509:487-491, and Extended Data).
The teachings of Wang, McJunkin, and Peterson are discussed above.
Regarding claim 32, it is noted that Wang teaches that the cells were infected for 3 days, selected with blasticidin for 24 hours, and cultured for 12 days (see page 5 of Supplementary Materials). Accordingly, Wang does not teach wherein the depletion of sgRNA positive cells occurs over 1 to 10 days.
However, Zhou similarly teaches methods for the high-throughput screening of a CRISPR-Cas9 library for functional genomics in human cells (abstract). Zhou similarly teaches delivering sgRNAs using lentiviral infection and further teaches observing insertions and deletions in the targeted gene after only 5 days and 8 days post-infection (see Figure 1).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wang by collecting genomic DNA after 5 days or 8 days post infection because such amount of time was known to be sufficient time to observe CRISPR-Cas9-induced targeted mutagenesis.
Response to Arguments
It is noted that Applicant’s response to the rejections under 35 USC 103 do not provide specific arguments regarding the rejection, but instead rely on the arguments that relate to the rejection under 35 USC 102 (see remarks on pages 12 and 13). However, even if Applicant were to prevail in distinguishing the claimed invention from that of Wang, the rejection under 35 USC 103 in view of Wang, McJunkin, and Peterson would remain. This rejection argues that it would have been obvious to have modified the sgRNA library of Wang by specifically targeting exons that encode a protein domain. Applicant’s remarks on pages 12 and 13 do not contain specific arguments to address these rejections. In addition, Applicant’s reliance on post-filing references (see remarks on page 9-11) does not specifically rebut the finding that one would have been sufficiently motivated to have modified the sgRNA library of Wang to specifically target exons encoding protein domains with a reasonable expectation of success. 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 30, 2022